*116Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered October 24, 2001, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of lVs to 4 years, unanimously affirmed.
The sentencing court properly denied defendant’s motion to dismiss the indictment on the ground of unlawful delay in sentencing (see People v Drake, 61 NY2d 359 [1984]). The delay between defendant’s guilty plea in May 1986 and his sentencing in October 2001 resulted from defendant’s actions in absconding from New York prior to his scheduled sentencing, and defendant failed to substantiate his claim that New York authorities were aware of one or more of defendant’s intervening Florida arrests but failed to make any efforts to return him to New York. Furthermore, the court properly exercised its discretion in refusing to adjourn the sentence, which had already been adjourned several times after defendant’s return on a warrant, for further investigation of this matter by defense counsel. We have considered and rejected defendant’s remaining arguments on this issue.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Saxe, Ellerin, Marlow and Catterson, JJ.